Citation Nr: 9922474	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-51 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability.  

2.  Entitlement to service connection for bilateral knee 
disability.  

3.  Entitlement to service connection for bilateral shoulder 
disability.  

4.  Entitlement to service connection for right ankle 
disability.  

5.  Entitlement to service connection for residuals of 
pneumonia.  

6.  Entitlement to an increased (compensable) disability 
evaluation for lipoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1972 and from February 1978 to April 1996.  This 
matter was originally before the Board from a September 1996 
rating decision, by the Department of Veterans Affairs (VA) 
Regional Office, in St. Louis, Missouri, which denied 
entitlement to the benefits at issue here.  In May 1998, the 
Board confirmed the RO's action by denying entitlement to a 
compensable rating for bilateral hearing loss, but remanded 
the remaining issues for further action.  

In July 1998, the veteran reported that he had moved.  He 
requested that his claims folder be transferred from the St. 
Louis, Missouri, RO, to the Montgomery, Alabama, RO, and that 
the examinations requested in the 1998 Remand be rescheduled.  
The RO in Montgomery, Alabama, ordered examinations which 
were completed in October 1998.  The veteran's claims folder 
has been returned to the Board for further action.  


REMAND

By history, the veteran's service medical records reflect 
that he was seen with complaints regarding his right shoulder 
in May 1982 and complaints regarding the left shoulder in 
October 1986.  A rotator cuff sprain was indicated at that 
time.  He was seen for a right ankle sprain in June 1979.  In 
May 1986 he was seen with a complaint of pain involving his 
right wrist.  It was indicated that he had injured the wrist 
while playing softball.  He was treated for an episode of 
pneumonia in November 1994.  When the veteran was examined 
for retirement from service in January 1996, the diagnoses 
included degenerative joint disease of the right knee and 
right ankle, although an X-ray study of those joints was not 
made.  

The veteran was afforded a VA general medical examination in 
June 1996, when he reported that he had some soreness and 
pain involving his shoulders.  He indicated that he had 
occasional stiffness and weakness of his right ankle and 
recurrent sprains.  He reported periodic pain in his right 
wrist.  He also reported periodic soreness involving his 
knees.  He indicated that, following episodes of pneumonia in 
service whenever he developed a cold, he would have a deep 
bronchial cough and later soreness in his chest from 
coughing.  

On examination, it was indicated that there was no crepitus, 
tenderness or effusion involving the wrist, knees, shoulders 
or ankles.  Flexion of the knees was to 115 degrees (140 
degrees is normal).  There was also apparently some 
limitation of motion of the right wrist and ankles.  It was 
indicated that the lungs were clear without rales, wheezing, 
rhonchi or rubs.  It was indicated that pulmonary function 
studies had been planned but were not available for review by 
the examiner.  It was also indicated that there was no claims 
file for review of the veteran's military records.  It was 
reported that the shoulder, ankle and knee examinations were 
normal and that the pneumonia had resolved.  The diagnoses 
included right wrist strain.  

In a December 1996 statement, the veteran indicated that the 
May 1996 VA general medical examination had been conducted 
entirely by a nurse practitioner.  He related that he was 
under the impression that the examination had been a 
prescreening interview and that he would be referred to a 
doctor for the examination.  He noted that, if he had been 
aware that the examination conducted by the nurse 
practitioner had been the complete examination, he would have 
discussed his problems in more detail.

During the course of the January 1997 hearing on appeal, the 
veteran testified that on occasion he had acute pain that 
emanated from the lipoma; that he had tenderness involving 
his right wrist; that he had stiffness and soreness of his 
right knee; and that he had crepitus or clicking when he 
moved the knee.  He also testified that there was looseness 
of the knee joint; that he had occasional stiffness of his 
left shoulder; and that when he had a cold he would develop a 
bronchial cough that caused pain across his chest.

In view of the foregoing, the Board remanded the veteran's 
case to the RO to afford the veteran special orthopedic and 
pulmonary examinations in order to determine the current 
nature and severity of his lipoma, and the nature and extent 
of any right wrist, knee, shoulder, or right ankle 
disability, and any residuals of pneumonia that might be 
present.  All indicated special studies, including X-rays of 
the right wrist, knees, shoulders and right ankle, and 
pulmonary function studies were requested.  The claims file 
was to be made available to the examiners for review prior to 
conducting any examination.  

The RO has denied all the service-connection claims as not 
well grounded because of the absence of current disability.  
A compensable rating for lipoma has been denied because there 
is no ulceration, exfoliation or crusting and no associated 
systemic or nervous manifestations.  However, VA's 
dermatologic examiner who evaluated the lipoma seemed 
somewhat unclear as to the cause of the veteran's chest pain 
stating "I am not clear as to whether the right sided chest 
pain is a result of his lipoma.  This seems somewhat unlikely 
although in reviewing the patient's medical record, it seems 
that he has had quite a few work-ups for this pain...."  
Inasmuch as service connection has been established for 
enlarged cardiac silhouette with atherosclerotic aorta 
(includes claim for chest pain and palpation), it is the 
judgment of the Board that the precise nature of the chest 
pain should be ascertained, even if hospitalization of the 
veteran is necessary to determine the precise cause of the 
pain.  The Board is suggesting this because as long ago as on 
VA examination in November 1972, prior to his second period 
of active duty, the veteran complained of severe chest pain, 
occurring for no apparent reason and causing him to be 
temporarily immobile.  The 1998 dermatologic examiner should 
attempt to reconcile the cause of the chest pain based on the 
evidence of record.  The examiner should also discuss the 
impact of the service-connected disability on the veteran's 
industrial ability.  

The diagnosis on the respiratory examination was recurrent or 
chronic bronchitis with perhaps four episodes per year of 
productive sputum, early morning cough; the veteran is mildly 
symptomatic in this regard.  The respiratory examiner is 
being requested to clarify whether any current symptom(s) had 
its (their) onset with pneumonia during service.  

The orthopedic examiner is being requested to clarify 
multiple questions regarding that examination report.  

In addition, it does not appear that all examiners in October 
1998 had access to the veteran's claims folder, at least all 
of them did not indicate it was available.  In sum, the Board 
is not prepared to enter a final decision on any issue until 
the October 1998 physical examination findings are more fully 
clarified.  

The medical examiners are advised that the questions posed 
here are required by the United States Court of Appeals for 
Veterans Claims (Court) which has precluded the Board from 
interjecting its own opinion in any matter requiring medical 
expertise regardless of how seemingly elementary it might 
appear.  In this context, the examiners are requested to 
provide detailed information which can be used to provide the 
reasons and bases which the Court requires for all decisions 
by the Board.  The highlighted phrase is it at least as 
likely as not is the standard of proof used by the Board.  
The examiner should use language similar to that used in the 
above request and avoid using terms like "probably", "may 
have", or "could have."  If the examiner cannot make a 
determination as to the etiological relationship, then this 
should be noted in the examination report with the reasons 
for the determination.  

Prior to any further action on the claims, inquiry should be 
made of the veteran to determine if he has received any 
pertinent medical treatment recently to ensure that the 
record is complete and that he has been accorded every 
administrative consideration.  


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that he has received, 
both privately and from VA, for any 
disability at issue in recent years.  He 
should be informed that the purpose of 
the request is to insure that his 
complete records are available for review 
by VA clinicians and adjudicators, and 
asked to complete the necessary 
authorizations for release of private 
information to the VA, if necessary.  The 
RO should obtain all records from the 
sources reported by the veteran that are 
not currently in the claims file.  All 
records of VA inpatient and outpatient 
medical treatment should be obtained and 
associated with the claims folder.  If 
any private treatment is reported and the 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1998).  

2.  The RO should insure that the October 
1998 examination reports in the claims 
folder are complete and that they include 
the reports of all special studies made 
then.  

3.  Once the above list has been 
submitted and the records have been 
obtained and associated with the claims 
folder, the examiner who completed the 
October 1998 orthopedic examination 
should be provided the veteran's claims 
folder and a copy of this Remand and be 
requested to provide a more complete 
narrative of the examination report.  
Specifically for any item which reflects 
only a negative or positive answer 
without further explanation, more 
complete information is requested.  For 
example items #4, 6, and 7, under the 
medical history section, where the answer 
"No" appears, and under the heading 
physical examination section, items #3, 
4, and 6, where "Not possible," and 
"No" appear.  

Also, the examiner is requested to 
clarify the recorded diagnosis: 
Degenerative joint disease of the 
shoulders, wrists, knees and ankles.  
Reveal no abnormality radiographically.  
Degenerative joint disease of shoulders 
confirmed by X-ray on 10-21-98.  

Further, the examiner is requested to 
again review the claims folder, 
especially the service medical records, 
and particularly the complaints the 
veteran had regarding his right shoulder 
when he was seen in May 1982, the 
complaints he had regarding the left 
shoulder in October 1986 when rotator 
cuff sprain was indicated, the right 
ankle sprain in June 1979, and the 
complaint of right wrist pain in May 1986 
when it was noted that he had injured the 
wrist while playing softball.  The 
examiner should further consider that 
when the veteran was examined for 
retirement from service in January 1996, 
the diagnoses included degenerative joint 
disease of the right knee and right 
ankle, although an X-ray study of those 
joints was not made.  Based on a review 
of the record, the examiner is requested 
to answer the question:  Is it at least 
as likely as not that the veteran 
currently has any residual disability of 
the right wrist, knees, shoulders, or 
right ankle, related to the complaints he 
had during service?  The data upon which 
all opinions are based must be set forth.  
All pertinent symptomatology and findings 
should be reported in detail.  The 
opinion, which should be typed, should 
thereafter be associated with the 
veteran's claims folders.  

4.  The examiner who completed the 
October 1998 respiratory examination 
report should be requested to review the 
claims folder and a copy of this remand 
and provide an answer to the following 
question:  Is it at least as likely as 
not that the veteran currently has 
chronic respiratory residuals related to 
the pneumonia he had in service?  The 
factors upon which the opinion is based 
must be set forth.  The report of 
examination, which should be typed should 
thereafter be associated with the 
veteran's claims folder.

5.  The claims folder and a copy of this 
Remand must also be made available to and 
reviewed by the examiner who evaluated 
the service-connected lipoma in 1998.  
The examiner should specifically address 
the extent of functional impairment 
attributable to the lipoma.  The degree 
of industrial impairment related to the 
disability must be described.  The 
examiner should to the extent possible 
clarify the diagnosis by indicating if it 
is at least as likely as not that the 
veteran's right side chest pain is a 
result of the service-connected lipoma, 
or some other cause.  The examiner should 
be aware that service connection has also 
been established for enlarged cardiac 
silhouette with atherosclerotic aorta 
(includes claim for chest pain and 
palpation).  If required, further 
examination of the veteran may be 
suggested.  The factors upon which the 
opinion is based must be set forth.  The 
opinion, which should be typed, should 
thereafter be associated with the 
veteran's claims folder.  

6.  Following receipt of the opinions, 
the RO should clarify any matter which 
requires clarification, including by 
rescheduling the veteran for further 
examination, and if necessary by 
scheduling the veteran for 
hospitalization for observation and 
examination, if for example the cause of 
the right side chest pain remains 
unclear.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include adequate responses 
to the specific opinions requested, it is 
incumbent upon the rating board to return 
any report to the examiner as inadequate 
for evaluation purposes. See 38 C.F.R. § 
4.2 (1998); and Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

8.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status. See Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992); Booth v. 
Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995).

After completion of the above development, the RO should 
provide the veteran and his representative with a 
Supplemental Statement of the Case.  They should be afforded 
the appropriate amount of time to respond thereto.  Then, the 
entire claims files should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
P. H. MATHIS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


